State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521252
________________________________

In the Matter of DAVID ROYE,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., McCarthy, Garry and Lynch, JJ.

                             __________


     David Roye, Gouverneur, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in St. Lawrence
County) to review a determination of the Superintendent of
Gouverneur Correctional Facility finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of stealing state
property in violation of a prison disciplinary rule. The
Attorney General has advised this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been ordered to be refunded to his
inmate account. Given that petitioner has received all of the
relief to which he is entitled, the petition is dismissed as moot
                              -2-                  521252

(see Matter of Shields v Prack, 131 AD3d 774, 775 [2015]).

     Peters, P.J., McCarthy, Garry and Lynch, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court